Citation Nr: 0817072	
Decision Date: 05/23/08    Archive Date: 06/04/08

DOCKET NO.  06-13 445	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.	Entitlement to an increased initial evaluation in excess 
of 10 percent for left knee strain with degenerative 
changes.

2.	Entitlement to an increased initial evaluation in excess 
of 10 percent for lumbosacral strain with degenerative 
changes.


REPRESENTATION

Appellant represented by:	Nebraska Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

Christopher Murray, Associate Counsel



INTRODUCTION

The veteran had active military service from June 1985 to 
June 2005.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of an August 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Salt Lake 
City, Utah.  Jurisdiction of the claim was transferred to the 
RO in Lincoln, Nebraska.


FINDINGS OF FACT

1.	The veteran's left knee disability, left knee strain with 
degenerative changes, is manifested by symptoms of pain 
and arthritis due to trauma established by X-ray findings 
with noncompensable limitation of motion on flexion and 
extension.  There is no ankylosis, subluxation, 
instability or laxity.

2.	The veteran's lumbar spine disability, lumbosacral strain 
with degenerative changes, is manifested by pain and 
arthritis due to trauma established by X-ray findings with 
noncompensable limitation of motion on flexion and 
extension; there is no incoordination, weakness of the 
lumbar spine, ankylosis, or incapacitating episodes having 
a total of at least two weeks during a twelve-month 
period.

3.	The veteran has right sciatic radiculopathy, manifested by 
subjective complaints of radiating pain with impaired 
pinprick sensation, approximating no more than mild 
incomplete paralysis of the sciatic nerve, secondary to 
service-connected lumbosacral strain with degenerative 
changes.






CONCLUSIONS OF LAW

1.	The criteria for an initial evaluation in excess of 10 
percent for left knee strain with degenerative changes 
have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. §§ 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 
5010 (2007).

2.	The criteria for an initial evaluation in excess of 10 
percent for lumbosacral strain with degenerative changes 
have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. §§ 4.10, 4.45, 4.59, 4.71a, Diagnostic Codes 5010, 
5237 and 5243, General Rating Formula for Diseases and 
Injuries of the Spine (2007).

3.	The criteria for a separate initial evaluation of 10 
percent for right sciatic radiculopathy have been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R.         § 4.124a, 
Diagnostic Code 8520 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must notify the claimant of the information and 
evidence not of record that is necessary to substantiate a 
claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a) (West 2002).   VA must 
request that the claimant provide any evidence in the 
claimant's possession that pertains to a claim. 38 C.F.R. § 
3.159 (2006).  See also Pelegrini v. Principi, 18 Vet. App. 
112, 120-21 (2004) (Pelegrini II).

In the instant case, the veteran received notification prior 
to the initial unfavorable agency decision in August 2005.  
The February 2005 notice advised the veteran what information 
and evidence was needed to substantiate the claims decided 
herein and what information and evidence must be submitted by 
her, namely, any additional evidence and argument concerning 
the claimed conditions and enough information for the RO to 
request records from the sources identified by the veteran.  
In this way, she was advised of the need to submit any 
evidence in her possession that pertains to the claims.  She 
was specifically told that it was her responsibility to 
support the claims with appropriate evidence.  Finally the 
notice advised her of what information and evidence would be 
obtained by VA, namely, records like medical records, 
employment records, and records from other Federal agencies.  
The duty to notify the veteran was satisfied under the 
circumstances of this case.  38 U.S.C.A.   § 5103. 

The Board notes that the veteran was not provided notice 
regarding the evidence and information necessary to establish 
a disability rating and effective date in accordance with 
Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006).  However, 
the Board has concluded that the preponderance of the 
evidence is against the veteran's claims for increased 
initial evaluations for left knee strain and lumbosacral 
strain.  Therefore, any questions as to the appropriate 
disability rating or effective date to be assigned have been 
rendered moot, and the absence of notice regarding these 
elements should not prevent a Board decision.

The Board notes that the Court has issued a decision in 
Vazquez-Flores v. Peake, No. 05-0355, (U.S. Vet. App. Jan. 
30, 2008), regarding the notice required for an increased 
compensation claim.  However, in Vazquez-Flores, the Court 
distinguished claims for increased compensation of an already 
service-connected disability from those regarding the 
initial-disability-rating element of a service connection 
claim.  In addition, the Court has previously held that, when 
the rating decision that is the basis of the appeal was for 
service connection for the claimed disability, once a 
decision awarding service connection, a disability rating and 
an effective date has been made, § 5103(a) notice has served 
its purpose, and its application is no longer required 
because the claim has already been substantiated.  See Sutton 
v. Nicholson, 20 Vet. App. 419, 426-427 (2006) (citing 
Dingess, supra).  As such, in the instant case, a discussion 
of whether sufficient notice has been provided for an 
increased compensation claim is not necessary because this is 
an initial rating claim and the Court articulated that the 
Vazquez-Flores notice requirements apply to a claim for 
increase and not an initial rating claim.

In light of the above, the Board finds that all notices 
required by VCAA and implementing regulations were furnished 
to the veteran and that no useful purpose would be served by 
delaying appellate review to send out additional VCAA notice 
letters.

VA must also make reasonable efforts to assist the appellant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claims.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2007).

Service medical records are associated with claims file.  The 
veteran has not identified any additional information that 
should be obtained.  She was afforded VA examinations in 
March 2005 and March 2006.  See 38 U.S.C.A. § 5103A(d); see 
also 38 C.F.R. § 3.159 (c)(4) (2007); Wells v. Principi, 327 
F. 3d 1339, 1341 (Fed. Cir. 2002).

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the appellant 
in developing the facts pertinent to the issue on appeal is 
required to comply with the duty to assist.  38 U.S.C.A. 
§§ 5103 and 5103A; 38 C.F.R. § 3.159.

Analysis

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
which is based on average impairment in earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as 
to which of two ratings apply under a particular diagnostic 
code, the higher evaluation is assigned if the disability 
more closely approximates the criteria for the higher rating.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3.  The veteran's entire 
history is reviewed when making disability evaluations.  See 
generally, 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 
589 (1995).

In Fenderson v. West, 12 Vet. App. 119 (1999), the Court held 
that evidence to be considered in the appeal of an initial 
assignment of a disability rating was not limited to that 
reflecting the then current severity of the disorder.  In 
Fenderson, the Court also discussed the concept of the 
"staging" of ratings, finding that in cases where an 
initially assigned disability evaluation has been disagreed 
with, it was possible for a veteran to be awarded separate 
percentage evaluations for separate periods based on the 
facts found during the appeal period.  Fenderson at 126-28; 
see also Hart v. Mansfield, 21 Vet. Appl 505 (2007).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. §§ 4.40, 4.45, see also DeLuca v. Brown, 8 Vet. App. 
202, 206-07 (1995).  Painful, unstable, or malaligned joints, 
due to healed injury, are entitled to at least the minimum 
compensable rating for the joint.  38 C.F.R. § 4.59.  The 
factors involved in evaluating, and rating, disabilities of 
the joints include weakness; fatigability; incoordination; 
restricted or excess movement of the joint, or pain on 
movement.  38 C.F.R. § 4.45.

 I.	Left Knee Strain

The veteran is currently service-connected for left knee 
strain with arthritis due to trauma, evaluated as 10 percent 
disabling pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5010 
(2007).  The veteran contends that her left knee disability 
is currently characterized by painful limitation of motion.  
As such, she contends that she is entitled to a disability 
rating in excess of 10 percent for her service-connected left 
knee disability.

VA's General Counsel has held that when a knee disorder is 
rated under 38 C.F.R. § 4.71a, Diagnostic Code 5257 and a 
veteran also has limitation of knee motion which at least 
meets the criteria for a noncompensable evaluation under 38 
C.F.R. § 4.71a, Diagnostic Code 5260 or 5261, separate 
evaluations may be assigned for arthritis with limitation of 
motion and for instability.  If a veteran does not meet the 
criteria for a noncompensable rating under either Diagnostic 
Code 5260 or Diagnostic Code 5261, there is no additional 
disability for which a separate rating for arthritis may be 
assigned.  VAOPGCPREC 23-97 (July 1, 1997), published at 62 
Fed. Reg. 63,604 (1997).  However, if a rating is assigned 
under the provisions for other knee impairment (38 C.F.R. § 
4.71a, Diagnostic Code 5257) a separate 10 percent rating may 
be assigned where there is X-ray evidence of arthritis and 
evidence of painful motion.  See VAOPGCPREC 9-98 (August 14, 
1998), published at 63 Fed. Reg. 56,704 (1998); 38 C.F.R. 
§ 3.59.

In the present case, the veteran's left knee disability is 
currently rated under Diagnostic Code 5010 for arthritis due 
to trauma.  This diagnostic code is evaluated according to 
Diagnostic Code 5003, which pertains to degenerative 
arthritis.  The veteran is not, however, separately rated 
under Diagnostic Codes 5260 or 5261 for limitation of motion 
of the knee or under Diagnostic Code 5257 for instability of 
the left knee.  Under such circumstances, the Board will 
therefore consider (1) whether the veteran is entitled to a 
rating in excess of 10 percent for any limitation of motion 
of the left knee for the appropriate period, and (2) whether 
the veteran is entitled to a separate rating for any 
instability of the left knee.  With regards to the first 
issue, the Board will consider whether the veteran is 
entitled to a higher rating under Diagnostic Code 5010 or 
Diagnostic Codes 5260 and/or 5261.  

The veteran's left knee strain with degenerative changes is 
currently rated as 10 percent disabling under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5010 (2007).  This diagnostic code 
provides that arthritis due to trauma is rated under 
38 C.F.R. § 4.71a, Diagnostic Code 5003 (2007), pertinent to 
degenerative arthritis.  Under Diagnostic Code 5003, 
arthritis established by X-ray findings will be rated on the 
basis of limitation of motion under the appropriate 
diagnostic code(s) for the specific joint involved.  The 
normal range of knee motion is 140 degrees of flexion and 
zero degrees of extension.  38 C.F.R. § 4.71, Plate II 
(2007).

Limitation of motion of the knee is contemplated in 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5260 and 5261 (2007).  Diagnostic 
Code 5260 provides for a zero percent evaluation where 
flexion of the leg is only limited to 60 degrees.  For a 10 
percent evaluation, flexion must be limited to 45 degrees.  A 
20 percent evaluation is warranted where flexion is limited 
to 30 degrees.  A 30 percent evaluation may be assigned where 
flexion is limited to 15 degrees.  38 C.F.R. § 4.71a, 
Diagnostic Code 5260.

Diagnostic Code 5261 provides for a zero percent evaluation 
where extension of the leg is limited to five degrees.  A 10 
percent evaluation requires extension limited to 10 degrees.  
A 20 percent evaluation is warranted where extension is 
limited to 15 degrees.  A 30 percent evaluation may be 
assigned where the evidence shows extension limited to 20 
degrees.  For a 40 percent evaluation, extension must be 
limited to 30 degrees.  And finally, where extension is 
limited to 45 degrees, a 50 percent evaluation may be 
assigned.  38 C.F.R. § 4.71a, Diagnostic Code 5261.

Separate ratings under Diagnostic Code 5260 (limitation of 
flexion of the leg) and Diagnostic Code 5261 (limitation of 
extension of the leg) may be assigned for disability of the 
same joint.  VAOPGCPREC 9-04 (September 17, 2004), published 
at 69 Fed. Reg. 59,990 (2004).  Specifically, where a veteran 
has both a limitation of flexion and a limitation of 
extension of the same leg, the limitations must be rated 
separately to adequately compensate for functional loss 
associated with injury to the leg.  Id.

The veteran's left knee strain is currently evaluated as 10 
percent disabling under Diagnostic Code 5010 because there is 
X-ray evidence of degenerative arthritis and objective 
evidence of limitation of motion.  As was previously 
discussed, in considering the veteran's limitation of motion 
of her left knee disability, the Board must consider whether 
she is entitled to a higher disability rating under 
Diagnostic Code 5010 or Diagnostic Codes 5260 and/or 5261.  
As noted above, the Board will also consider whether a higher 
rating is in order given consideration of the DeLuca factors.

After careful review of the record, the Board finds that the 
competent medical evidence of record does not support an 
evaluation in excess of 10 percent for the veteran's left 
knee disability at any point during the appeal period.  A 
March 2005 VA examination report indicates that the veteran's 
left knee had flexion limited to 120 degrees and full 
extension to zero degrees.  Although the veteran reported 
pain and discomfort, especially after traveling up stairs or 
rising from a seated position, there is no indication that 
her range of motion was additionally limited by pain, 
fatigue, weakness, lack of endurance, or incoordination.  A 
March 2006 VA examination revealed flexion to 115 degrees and 
full extension to zero degrees, with no additional loss of 
motion due to pain or repetitive use.

The Board notes that neither of the veteran's examinations 
reveal flexion limited to 60 degrees or extension limited to 
5 degrees.  Thus, the Board finds that the veteran is not 
entitled to a separate compensable rating under the schedular 
criteria of Diagnostic Codes 5260 or 5261.  The evidence of 
record does, however, demonstrate that the veteran does not 
have full flexion in her left knee.  There is   X-ray 
evidence of degenerative arthritis in the left knee and 
subjective complaints of pain.  In light of the evidence 
above, the Board finds that the veteran is not entitled to an 
evaluation greater than 10 percent evaluation under 
Diagnostic Code 5010.

With regards to instability of the right knee, Diagnostic 
Code 5257 provides for a 10 percent evaluation where there is 
slight recurrent subluxation or lateral instability.  A 20 
percent evaluation is assigned where there is moderate 
recurrent subluxation or lateral instability, and a 30 
percent evaluation where there is severe recurrent 
subluxation or lateral instability.  38 C.F.R. § 4.71a, 
Diagnostic Code 5257 (2007).

The Board finds that a separate evaluation under Diagnostic 
Code 5257 is not warranted for the veteran's left knee 
condition, as there is no competent medical evidence of 
instability of the left knee.  In this regard, the March 2005 
VA examination notes that both the McMurray and Drawer tests 
were within normal limits.  In addition, the March 2006 VA 
examination explicitly found no instability of the left knee.  
Since the clinical evidence shows no instability of the left 
knee, the Board finds that the competent evidence of record 
is against a separate evaluation under Diagnostic Code 5257 
due to recurrent subluxation or lateral instability.  

The Board has also considered the applicability of additional 
diagnostic codes potentially applicable to the veteran's 
service-connected left knee condition.  However, no higher or 
separate evaluation is warranted under any of these 
diagnostic codes.  In this regard, the Board observes that 
Diagnostic Codes 5258 and 5259 do not apply to the veteran's 
current disability because there is no evidence of semilunar 
dislocated cartilage or removal of the semilunar cartilage.  
In addition, as the evidence of record fails to demonstrate 
ankylosis or impairment of the tibia or fibula, the veteran 
is not entitled to a separate or higher rating under 
Diagnostic Codes 5256 or 5262.

The Board acknowledges the veteran's statements that her left 
knee disability is worse than the assigned 10 percent rating.  
However, in determining the actual degree of disability, an 
objective examination is more probative of the degree of the 
veteran's impairment.  Furthermore, the opinions and 
observations of the veteran alone cannot meet the burden 
imposed by the rating criteria under 38 C.F.R. § 4.71a with 
respect to determining the severity of her service-connected 
left knee strain.  See Moray v. Brown, 2 Vet. App. 211, 214 
(1993); see also Espiritu v. Derwinski, 2 Vet. App. 492 
(1992); 38 C.F.R. § 3.159(a)(1) and (2) (2007).  As a 
preponderance of the evidence is against the assignment of an 
evaluation in excess of 10 percent for the veteran's left 
knee disability, the benefit-of-the-doubt rule does not 
apply, and the claim must be denied.  38 U.S.C.A. § 5107(b) 
(West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

 II.	Lumbosacral Strain

The veteran's lumbar spine disability is rated according to 
38 C.F.R. § 4.71a, Diagnostic Code 5237, which is applicable 
to lumbosacral or cervical strain.  The Board notes that the 
veteran has been diagnosed with degenerative disc disease at 
L5-S1 with sciatica. See March 2005 and March 2006 VA 
examinations.  Therefore, 38 C.F.R. § 4.71a, Diagnostic Code 
5243, relating to intervertebral disc syndrome, is 
potentially applicable to the veteran's claim.  
Intervertebral disc syndrome (preoperatively or 
postoperatively) is to be evaluated either under the General 
Rating Formula for Diseases and Injuries of the Spine or 
under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes, whichever method results in 
the higher evaluation.  See 38 C.F.R. § 4.71a, Diagnostic 
Code 5243 (2007).  

Under the General Rating Formula for Diseases and Injuries of 
the Spine, with or without symptoms such as pain (whether or 
not it radiates), stiffness, or aching in the area of the 
spine affected by residuals of injury or disease, unfavorable 
ankylosis of the entire spine warrants a 100 percent rating.  
Unfavorable ankylosis of the entire thoracolumbar spine 
warrants a 50 percent rating.  Forward flexion of the 
thoracolumbar spine 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar spine warrants a 40 
percent rating.  

Finally, forward flexion of the thoracolumbar spine greater 
than 30 degrees but not greater than 60 degrees; or, the 
combined range of motion of the thoracolumbar spine not 
greater than 120 degrees; or, muscle spasm or guarding severe 
enough to result in an abnormal gait or abnormal spine 
contour such as scoliosis, reversed lordosis, or abnormal 
kyphosis warrants a 20 percent rating.  

Note (1): Evaluate any associated objective neurological 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.

Note (2): (See also Plate V.) For VA compensation purposes, 
normal forward flexion of the thoracolumbar spine is zero to 
90 degrees, extension is zero to 30 degrees, and left and 
right lateral rotation are zero to 30 degrees.  The combined 
range of motion refers to the sum of the range of forward 
flexion, extension, left and right lateral flexion, and left 
and right rotation.  The normal combined range of motion of 
the thoracolumbar spine is 240 degrees.  The normal ranges of 
motion for each component of spinal motion provided in this 
note are the maximum that can be used for calculation of the 
combined range of motion.

Note (3): In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2).  Provided that the examiner supplies an 
explanation, the examiner's assessment that the range of 
motion is normal for that individual will be accepted.

Note (4): Round each range of motion measurement to the 
nearest five degrees.

Note (5): For VA compensation purposes, unfavorable ankylosis 
is a condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.

Note (6): Separately evaluate disability of the thoracolumbar 
and cervical spine segments, except when there is unfavorable 
ankylosis of both segments, which will be rated as a single 
disability.

The Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes contained in Diagnostic Code 5243 
provides for a 10 percent evaluation where there are 
incapacitating episodes having a total duration of at least 
one week but less than two weeks during the past 12 months.  
A 20 percent evaluation is contemplated when there are 
incapacitating episodes having a total duration of at least 
two weeks but less than four weeks during the past 12 months.  
A 40 percent evaluation is contemplated when there are 
incapacitating episodes having a total duration of at least 
four weeks but less than six weeks during the past 12 months.  
A 60 percent evaluation is contemplated for incapacitating 
episodes having a total duration of at least six weeks during 
the past 12 months.  38 C.F.R. § 4.71a, Diagnostic Code 5243.

An incapacitating episode is defined as a period of acute 
signs and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician.  38 C.F.R. § 4.71a, Diagnostic Code 5243, Note 
(1).  If intervertebral disc syndrome is present in more than 
one spinal segment, provided that the effects in each spinal 
segment are clearly distinct, evaluate each segment on the 
basis of chronic orthopedic and neurologic manifestations or 
incapacitating episodes, whichever method results in a higher 
evaluation for that segment.  Id.  Note (2).

The veteran has been assigned an initial 10 percent 
evaluation for her lumbar spine disability.  Having 
considered the evidence of record, the Board finds that the 
veteran is not entitled to an initial evaluation in excess of 
10 percent for her lumbar spine disability at any point 
during the appeal period.  In this regard, the Board notes 
that the veteran's lumbar spine disability is manifested by 
subjective complaints of pain, difficulty standing and 
sitting and fatigability and objective evidence of 
degenerative disc disease at L5-S1.  There is no objective 
evidence of limitation of motion of the lumbar spine during 
the appeal period.  In addition, there is no evidence of 
ankylosis of the thoracolumbar spine or the entire spine, nor 
is there evidence of incapacitating episodes having a total 
duration of at least two weeks during a twelve-month period.

With regards to range of motion testing, a March 2005 VA 
examination noted the veteran as having full forward flexion 
from zero to 90 degrees and full extension from zero to 30 
degrees, full left and right lateral flexion from zero to 30 
degrees bilaterally and full left and right lateral rotation 
from zero 30 degrees bilaterally.  The examiner found no 
additional limitation of motion due to fatigue, weakness, or 
lack of endurance.  A March 2006 VA examination also noted 
the veteran as having full forward flexion from zero to 90 
degrees and full extension from zero to 30 degrees, full left 
and right lateral flexion from zero to 30 degrees bilaterally 
and full left and right lateral rotation from zero 30 degrees 
bilaterally with no additional limitation of motion due to 
fatigue, weakness, or lack of endurance.

Applying the range of motion measurements to the general 
ratings formula, the above evidence demonstrates the veteran 
is not entitled to an evaluation greater than 10 percent for 
orthopedic manifestations of her lumbar spine disability.  
38 C.F.R. § 4.71a, General Rating Formula for Diseases and 
Injuries of the Spine.  An evaluation greater than 10 percent 
is not warranted as there is no medical evidence of forward 
flexion of the lumbar spine greater than 30 degrees but not 
greater than 60 degrees or combined range of motion of the 
lumbar spine limited to 120 degrees at any point during the 
appeal period.  Id.  In addition, there is no objective 
evidence of ankylosis of the lumbar spine or of the entire 
spine during this period.  Id.

The Board has also considered whether the veteran is entitled 
to an evaluation in excess of 10 percent under the schedular 
criteria for intervertebral disc syndrome. See 38 C.F.R. § 
4.71a, Diagnostic Code 5243.  However, a higher evaluation is 
not warranted because there is no competent medical evidence 
of incapacitating episodes with a total duration of at least 
two weeks during a twelve-month period.  The Board 
acknowledges the veteran's assertion that she has suffered 
from incapacitating episodes due to her lumbar spine 
disability for two days in February 2006.  See April 2006 VA 
Form 9.  However, the veteran does not contend, nor does the 
evidence support a finding, that she has suffered 
incapacitating episodes having a total duration of at least 
two weeks during a twelve-month period, which is contemplated 
by a 20 percent evaluation.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5243.

In light of the above, the Board finds that the veteran is 
not entitled to an initial evaluation in excess of 10 percent 
for her service-connected lumbar spine disability.  The Board 
has considered whether the benefit of the doubt rule applies 
to this stage of the appeal.  38 U.S.C.A. § 5107(b) (West 
2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  
However, a preponderance of the evidence is against a higher 
evaluation; thus, this rule does not apply and the claim for 
an increased initial evaluation for lumbar strain with 
degenerative changes must be denied.

However, the Board also observes that the veteran has a 
diagnosis of right L5 sciatic radiculopathy in association 
with her degenerative disc disease of the lumbar spine.  
Radiculopathy of the sciatic nerve is evidenced by subjective 
complaints of radiating pain.  Objectively, the March 2006 VA 
examination report notes impaired pinprick sensation of the 
right lower extremity.  In addition, the March 2005 VA 
examination report notes a diagnosis of sciatica.  As 
indicated in Note (1) to the General Formula, associated 
neurological abnormalities are to be rated separately. 
Accordingly, a separate rating of 10 percent, but no higher, 
is warranted for right L5 sciatic radiculopathy.  38 C.F.R. § 
4.124a, Diagnostic Code 8520.  The evidence indicates that 
the sciatic radiculopathy results in pain but no motor 
weakness and the Board concludes that a preponderance of the 
evidence is against a higher separate evaluation than the 10 
percent for the right sciatic radiculopathy assigned herein.

Consideration has been given to the potential application of 
the various provisions of 38 C.F.R. Parts 3 and 4, as 
required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
However, the Board finds no basis upon which to assign a 
higher evaluation for the veteran's service-connected lumbar 
spine disability and associated neurological impairments.  A 
review of the record, to include the medical evidence, fails 
to reveal any additional functional impairment associated 
with such disability to warrant consideration of alternate 
rating codes.

 III.	Conclusion

As a final matter, the Board has contemplated whether the 
case should be referred for extra-schedular consideration.  
An extra-schedular disability rating is warranted if the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization that 
application of the regular schedular standards would be 
impracticable.  38 C.F.R. § 3.321(b)(1) (2007).  The Board 
finds no evidence that the veteran's service-connected left 
knee or lumbar spine disabilities present such an unusual or 
exceptional disability picture at any time so as to require 
consideration of an extra-schedular evaluation pursuant to 
the provisions of 38 C.F.R. § 3.321(b)(1).  The objective 
medical evidence of record shows that, while manifestations 
of the veteran's left knee and lumbar spine disability do 
have an effect on occupational activities, the disorder does 
not result in a marked functional impairment in a way or to a 
degree other than that addressed by VA's Rating Schedule.  In 
this regard, the Board notes that the veteran is currently 
employed in an administrative capacity.  The schedular rating 
criteria are designed to compensate for average impairments 
in earning capacity resulting from service-connected 
disability in civil occupations.  38 U.S.C.A. § 1155 (West 
2002).  Generally, the degrees of disability specified in the 
rating schedule are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1 (2007).  Consequently, the 
Board concludes that referral of this case for consideration 
of an extra-schedular rating is not warranted.  Bagwell v. 
Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996).


ORDER

An increased initial evaluation in excess of 10 percent for 
left knee strain with degenerative changes is denied.

An increased initial evaluation in excess of 10 percent for 
lumbosacral strain with degenerative changes is denied.

A separate initial evaluation of 10 percent, and no greater, 
is granted for right sciatic radiculopathy, subject to the 
laws and regulations governing the payments of monetary 
awards.




____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


